234 Ga. 155 (1975)
215 S.E.2d 3
TIFT
v.
TIFT COUNTY BOARD OF TAX ASSESSORS.
29751.
Supreme Court of Georgia.
Argued March 10, 1975.
Decided April 8, 1975.
Crosley & Hege, David Roy Hege, for appellant.
Reinhardt, Whitley & Sims, Ralph F. Simpson, for appellee.
HALL, Justice.
Plaintiff taxpayer appeals the denial of his prayers for mandamus to require defendant Board of Tax Assessors to certify a notice of appeal of plaintiff to the Tift County Board of Equalization. The plaintiff (nonresident) was mailed notice of the assessed value of his properties by defendant tax assessors. The notice stated the nonresidents were to have twenty days to appeal the notice. Seventeen days after the mailing of the notice of assessed valuation the plaintiff requested and two of the three members of the Board of Tax Assessors granted a ten-day extension of the original twenty-day period. Thirty days after the notice plaintiff filed a notice of appeal to the board, appealing the assessed valuations placed upon his properties. The appeal was denied as not timely filed and the board refused to certify the appeal to the County Board of Equalization.
The ruling of the trial court (Judge J. Bowie Gray) was as follows: "The court concludes as a matter of law that the plaintiff, being a nonresident of Tift County during the pertinent period, had 20 days from June 18, 1974 to file said appeal from the assessments of the Tift County Board of Tax Assessors as provided by Georgia Code Annotated Section 92-6912 (5) (C). The Court further concludes that the notice of appeal in this case filed July 18, 1974 was filed outside the time fixed by statute for effecting an appeal from an assessment of the Board of Tax Assessors. The Court further concludes as a matter of law that there is no power or authority given the Board of *156 Tax Assessors or any members thereof to extend the period in which an appeal may be filed by the taxpayer and the attempted `extension' of the time for filing such an appeal is void... Since the appeal was not timely filed by the plaintiff the Board of Tax Assessors of Tift County was under no duty to certify his appeal to the Board of Equalization and the prayer in plaintiff's petition for mandamus is denied." We affirm. Code Ann. § 92-6912(5)(C) and Code § 89-903; Jowers v. Griffin, 220 Ga. 242 (138 SE2d 370).
Judgment affirmed. All the Justices concur.